ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_03_FR.txt. 47

OPINION INDIVIDUELLE DE M. REDDY
{Traduction ]

Charte des Nations Unies — Articles 2, paragraphe 2 et 33 — Accord de
Simla de 1972 et déclaration de Lahore de 1999 — Obligation des Parties de
régler leurs différends par des moyens pacifiques en engageunt des négociations
bilatérales — Importance de la bonne foi et nécessité de créer une atmosphère
propice à ces négociations.

Je souscris respectueusement à l'avis exprimé par la Cour dans son
arrêt, à savoir qu'elle n’a pas compétence pour connaître de la requête
déposée par le Pakistan le 21 septembre 1999. J’approuve aussi les obser-
vations faites aux paragraphes 51 à 55 de l'arrêt. En particulier, je tiens à
insister sur l'importance de la bonne foi qui est requise de tout Etat cher-
chant à régler ses différends avec un autre Etat conformément aux dis-
positions de l’article 33 et du paragraphe 2 de l’article 2 de la Charte des
Nations Unies. A cet égard, les extraits de l'accord de Simla et de la
déclaration de Lahore cités au paragraphe 54 de l'arrêt de la Cour sont
d’une importance cruciale. L'accord de Simla précise que «les deux pays
(Parties à la présente affaire) sont résolus à régler leurs différends de
façon pacifique par voie de négociations bilatérales ou par tous autres
moyens pacifiques dont ils pourront convenir». La déclaration de Lahore,
toute récente puisqu'elle a été adoptée en 1999, réaffirme «la détermina-
tion des deux pays de mettre en œuvre accord de Simla» dans sa lettre et
dans son esprit». Elle va même plus loin, mentionnant de façon très
significative la menace du terrorisme, et réaffirmant que les deux pays
condamnent le terrorisme sous toutes ses formes et manifestations et sont
résolus à combattre cette menace. Cette adjonction est révélatrice,
puisqu'elle fait allusion à un nouveau phénomène qui envenime les rela-
tions entre les deux pays. C’est dans ce contexte que la «bonne foi» à
laquelle appelle la Cour au paragraphe 53 de son arrêt prend toute sa
signification. L’exigence de la «bonne foi» oblige les deux pays à créer
une atmosphère propice à la poursuite de «négociations bilatérales ou ...
[de] tous autres moyens pacifiques dont ils pourront convenir», sérieuse-
ment et de bonne foi.

Je souhaite aux deux pays de régler tous leurs différends dans cet esprit
et de consacrer leur énergie à développer leur économie ainsi que les rela-
tions amicales entre eux.

{ Signé) B. P. Jeevan REppy.

39
